DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Application, Amendments and/or Claims
The amendment, filed 24 May 2019, has been entered in full. Claims 3-13, 15-17 and 20 are amended. Claims 21-36 are canceled. 
The amendment, filed 26 July 2021, has been entered in full. Claims 1-5, 7-10, 12-20 are amended.
Applicant’s election without traverse of Group I (claims 1-12, drawn to a compound comprising the formula X-Y-Z, wherein X is at least one agent that modulates the activity of parathyroid hormone receptor, Z is at least one bone targeting molecule and Y is a linker that joins X and Z), in the reply filed on 26 July 2021 is acknowledged.
Applicant’s species election of “at least one polypeptide comprising at least 80% sequence identity to SEQ ID NO:1 for X”, “at least one polypeptide comprising the formula Gly-Gly-Pro-Nle, wherein Nle comprises norleucine, leucine, isoleucine or an equivalent thereof for Y” and “at least one polypeptide comprising 4 or more acidic amino acid residues for Z”, in the reply filed on 26 July 2021 is acknowledged.
Applicant states that claims 1, 3, 5-8, 11, 18-20 read on X; claims 1, 5-8, 11-12 read on Y, and claims 1-8, 11-12, 18-20 read on Z. 
Claims 2-4, 9, 10, 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group (or species), there being no without traverse in the reply filed on 26 July 2021. 
Claims 1, 5-8 and 11 read on the species elected for X, Y and Z and are under examination.

Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 5/24/19, 12/1/20 and 5/14/21) were received and comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  They have been placed in the application file and the information referred to therein has been considered as to the merits. 

			Sequence Rules
The specification is not in compliance with 37 CFR 1.821-1.825 of the Sequence Rules and Regulations.  When the description of a patent application discusses a sequence listing that is set forth in the “Sequence Listing” in accordance with paragraph (c) of the Sequence Rules and Regulations, reference must be made to the sequence by use of the assigned identifier  (SEQ ID NO:), in the text and claims of the patent application. 
 Rule 37 CFR 1.821(a) presents a definition for nucleotide and/or amino acid sequences.  This definition sets forth limits in terms of numbers of amino acids and/or numbers of nucleotides, at or above which compliance with the sequence rules is required.  Nucleotide and/or amino acid sequences as used in 37 CFR 1.821 through 
The specification refers to sequences on page 11, paragraph 0061; page 30, paragraph 0232 and page 33, paragraph 0258, but does not identify the sequences by their sequence identifiers (SEQ ID NO:). The entire specification must be examined for proper sequence identifiers.  Sequences appearing in drawings should be referenced in the corresponding Brief Description thereof. See 37 C.F.R. §1.58(a) and §1.83.  Appropriate correction is required. 
 Applicant must submit a response to this Office Action and compliance with sequence rules simultaneously. Please refer to the attached Notice to Comply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 are indefinite because of the recitation, "wherein the acidic amino acid residues”.  Claims 6 and 8 depend from claim 1.  There is insufficient antecedent basis for this limitation.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A compound comprising the formula X-Y-Z; wherein X is a parathyroid hormone (PTH), parathyroid hormone-related peptide (PTHrP) or abaloparatide; Y is a linker and Z is at least one polypeptide comprising 4 or more aspartic acids or 4 or more glutamic acids. 
    		does not reasonably provide enablement for:
A compound comprising the formula X-Y-Z; wherein X is at least one agent that modulates the activity of the parathyroid hormone receptor (or at least one agonist of parathyroid hormone receptor 1), and Z is at least one bone targeting molecule or a pharmaceutically acceptable salt thereof or a metabolite thereof. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

The specification teaches that currently, PTH, PTHrP or their agonists, are tested for either local or systematic administration to provide anabolic agents to heal bone fracture. Tests have revealed that there are side effects to the use of those proteins. Local application of PTH or PTHrP requires exposing the bone, resulting in increased healing time, pain and discomfort. Systematic application of PTH and PTHrP tend to have off target effects, including an increase in blood calcium levels. The specification teaches that the development of a bone anabolic agent delivery system that mitigates the above referenced side effects is desirous. The specification teaches a drug delivery system comprising a drug, a linker and a targeting ligand (para 0222-0224). 
The Examples teach a PTHrP delivery system for targeting bone fracture healing. The Examples teach SEQ ID NO:10, which comprises amino acid residues 1-46 of PTHrP followed by 10-Aspartic acids. Residues 1-34 are the active portion of PTHrP, residues 35-46 are the linker portion of the pharmaceutical for healing bone fracture, and the 10-Aspartic acids are the targeting ligand. The Examples teach femoral fractures were 
The specification is not enabling for the full breadth for the following reasons:
The compound X-Y-Z encompasses a genus. For X, all agents that can modulate the activity of the parathyroid hormone receptor or all agents that can agonize the parathyroid hormone receptor 1. For Z all agents that target a molecule to bones. 
For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art (in view of level of skill, state of the art and the information in the specification) would expect the claimed genus could be used in that manner without undue experimentation. Proof of enablement will be required for other members of the claimed genus only where adequate reasons are advanced to establish that a person skilled in the art could not use the genus as a whole without undue experimentation. To satisfy the enablement requirement, the disclosure must teach how to make and use the genus. Merely providing asserted uses does not satisfy the enablement requirement. 

It is also noted that the specification fails to define “modulates activity”. Therefore, it is unclear what activity is encompassed. Regarding agonistic activity, the specification teaches various PTH and PTHrP, but the instant claims are directed to any protein possessing the claimed activity. The effects of changes (e.g., additions, substitutions, deletions, etc.) on protein structure and function is unpredictable For example, the specification teaches that peptides conjugated with (DSS)6 do not appear to have any targeting ability towards fractured bone (page 42). 
 While it is known that many amino acid substitutions are generally possible in any given protein, the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, catalysis and in providing the correct three- dimensional spatial orientation of binding and catalytic sites. These regions can tolerate only relatively conservative substitutions or no substitutions. For sequences having one or two substitutions, for example, the artisan would reasonably expect that many of the possible variants would retain functional properties comparable to those of the unmodified protein, and it would require only routine manipulations to make and test a reasonably representative sampling of the possible variants.  However, as the number They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  (Rheostat positions: A new classification of protein positions relevant to pharmacogenomics Medicinal Chemistry Research 29:1133-1146; 2020).  Finally, the breadth of the claims is still quite large in that an infinite number of substitutions are still encompassed by the claims. The artisan would accordingly have no resort save trial-and-error experimentation to determine which of the astronomically large number of possible structural variants had the functional properties of the claimed proteins. 
Due to the large quantity of experimentation necessary to make any agent and screen same for the claimed activity without knowing the structural features that are required in order to provide the claimed activity, the lack of direction/guidance presented in the specification regarding same, the absence of working examples directed to same, the complex nature of the invention, the state of the art which establishes the 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The instant claims are drawn to a compound comprising the formula X-Y-Z, wherein X is an agent that modulates the activity (or is an agonist) of parathyroid hormone receptor, Y is a linker and Z is a bone targeting molecule or a pharmaceutically acceptable salt thereof or a metabolite thereof.

MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (show a structure is correlated with the function) OR through a sufficient description of a representative number of species (show a representative number of species that have the function.  There must be enough species that are representative of the full breadth of the genus). 
Regarding structure-function correlation: The claims read on molecules that have up to every position modified with respect to the molecules disclosed in the specification as long as it retains the claimed activity.  The claim encompasses any number of amino acid substitutions, deletions, insertions and/or additions, as long as it has the claimed activity; modulates the activity of parathyroid hormone receptor/agonistic activity of parathyroid hormone receptor for X and bone targeting molecule for Z. 
The specification describes the amino acid sequences of parathyroid hormones, abaloparatide, parathyroid hormone related proteins (agent that is an agonist of parathyroid hormone receptor 1) and linear glutamic acids, linear aspartic acids, bisphosphonates and polyphosphates (bone targeting molecule).
However,  the specification does not describe any correlation between those sequences and the structure of any compounds with those function. There is no disclosure of a correlation between function and structure beyond those disclosed in the 
Regarding a representative number of species: the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
 The specification teaches 13 SEQ ID NOs for the structures of parathyroid hormone, abaloparatide, and parathyroid hormone related protein However, such disclosure is not representative of the claimed genus, which encompasses an unlimited number of any agent that can modulate or agonize the parathyroid hormone receptor. The specification teaches linear polymers of 8-29 and/or 30 aspartic acids or glutamic acids, bisphosphonates and polyphosphates as bone targeting ligands. Such disclosure 
The courts have specifically stated that the skilled artisan cannot envision the detailed chemical structure of an encompassed polypeptide until the structure is disclosed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.    


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Doschak et al. (Reference submitted by Applicant; US 2015/0246957; published 9/3/15).
The instant claims are drawn to a compound comprising the formula X-Y-Z, wherein X is an agent that modulates the activity of parathyroid hormone receptor, Y is a linker and Z is a bone targeting molecule or a pharmaceutically acceptable salt thereof or a metabolite thereof. 
	Doschak et al. teach a compound comprising a parathyroid hormone (i.e. agent that modulates/agonize activity of a parathyroid hormone receptor) and a bone targeting moiety, wherein the bone targeting moiety is covalently bonded to the peptide sequence of the parathyroid hormone Doschak et al. teach methods of making the composition to use in treating conditions associated with bone loss, bone fractures and/or the inability to initiate de novo bone turnover and stimulate bone fracture repair (abstract and paras 0008 and 0033). 
Doschak et al. teach parathyroid hormone (PTH) (SEQ ID NO. 2), as an 84-residue peptide hormone secreted by chief cells of the parathyroid glands. Doschak et al. teach human parathyroid hormone (hPTH) (1-34) (SEQ ID NO. 1) as the N-terminal fragment of PTH, composed of 34 amino acid, expressing complete biological activity of PTH (para 0034). 
Doschak et al. teach a method of making the compound wherein after the reaction of the parathyroid hormone to produce the first intermediate, the intermediate is reacted with a bone targeting moiety, which includes a thiol containing bisphosphonate peptide-linker-bone targeting moiety composition (para 0060)(applies to claims 1 and 11). 

			Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Doschak et al. (Reference submitted by Applicant; US 2015/0246957; published 9/3/15) in view of Yokogawa et al. (Endocrinology 142:1228-1233, 2001). 
Doschak et al. teach a compound comprising a parathyroid hormone-linker-bone targeting moiety. Doschak et al. teach methods of making the composition to use in treating conditions associated with bone loss, bone fractures and/or the inability to initiate de novo bone turnover and stimulate bone fracture repair (abstract and paras 0008, 0033 and 0060)(applies to claim 1). Doschak et al. teach human parathyroid hormone (hPTH) (1-34) (SEQ ID NO. 1).
Doschak et al. do not teach wherein Z (i.e. the bone targeting moiety) comprises 4 or more acidic amino acid residues. 
Yokogawa et al. teach the selective delivery of estradiol to bones by conjugating it to an aspartic acid oligopeptide. Yokogawa et al. teach the usefulness of acidic applies to claim 5). Yokogawa et al. teach (L-Asp)6 (page 1229, Figure 1)(applies to claims 5 and 6). 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a compound comprising parathyroid hormone-linker-bone targeting moiety, as taught by Doschak et al. by using an aspartic acid hexapeptide for the bone targeting moiety, as taught by Yokogawa et al.  One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because Yokogawa et al. teach that acidic oligopeptides appear to be a good candidate for selective drug delivery to bone. Yokogawa et al. demonstrates that an estradiol conjugated aspartic acid hexapeptide compound was delivered to the bone, where it gradually released estradiol, thereby ameliorating bone loss. 


Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Doschak et al. (Reference submitted by Applicant; US 2015/0246957; published 9/3/15) in view of Satchi-Fainaro et al. (US 2014/0212357; published 7/31/4). 
Doschak et al. teach a compound comprising parathyroid hormone-linker-bone targeting moiety. Doschak et al. teach methods of making the composition to use in treating conditions associated with bone loss, bone fractures and/or the inability to initiate de novo bone turnover and stimulate bone fracture repair (abstract and paras 0008, 0033 applies to claim 1). Doschak et al. teach human parathyroid hormone (hPTH) (1-34) (SEQ ID NO:1).
Doschak et al. do not teach wherein Y (i.e. linker) comprises the formula of Gly-Gly-Pro-Nle, wherein the Nle comprises norleucine, leucine, isoleucine or an equivalent thereof. Doschak et al. do not teach branch chain amino acids.
Satchi-Fainaro et al. teach conjugates of polymers attached to anti-angiogenesis agents and oligo-aspartate bone targeting agents.  Satchi-Fainaro et al. teach methods of making the conjugates and methods of using the conjugates for treating bone related disorders (abstract). Satchi-Fainaro et al. teach Gly-Gly-Pro-Nle as a linker (paras 0046, 0161 and 0162)(norleucine is a branched amino acid; applies to claims 7 and 8). Satchi-Fainaro et al. teach Gly-Gly-Pro-Nle as an exemplary linker having cathepsin K cleavable sites. Satchi-Fainaro et al. teach cathepsin K as a lysosomal cysteine protease involved in bone remodeling and resorption and is predominantly expressed in osteoclasts (0159). 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a compound comprising parathyroid hormone-linker-bone targeting moiety, as taught by Doschak et al. by using Gly-Gly-Pro-Nle for the linker, as taught by Satchi-Fainaro et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success because Satchi-Fainaro et al. teach Gly-Gly-Pro-Nle as a linker having cathepsin K cleavable sites.  Cathepsin K is a lysosomal cysteine protease involved in bone remodeling, resorption and is predominantly expressed in osteoclasts. An enzymatically biodegradable linker 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-12 of U.S. Patent No. 10,960,054 (published 3/30/21, priority date 11/30/16). 
The instant claims are drawn to a compound comprising the formula X-Y-Z, wherein X is an agent that modulates the activity of parathyroid hormone receptor, Y is a linker and Z is a bone targeting molecule or a pharmaceutically acceptable salt thereof or a metabolite thereof. The claims are further drawn to wherein X is an agonist of parathyroid hormone receptor 1, wherein Y is Gly-Gly-Pro-Nle, wherein Nle comprises norleucine, leucine, isoleucine or an equivalent thereof and wherein Z is one polypeptide comprising 4 or more acidic amino acid residues. 
The claims of U.S. Patent No. 10,960,054 teach a compound comprising the formula X-Y-Z, wherein X is a polypeptide having an amino acid sequence of SEQ ID NO: 
The claims of U.S. Patent No. 10,960,054 further teach wherein Y comprises a polypeptide. 
The claims of U.S. Patent No. 10,960,054 further teach wherein Z comprises not less than 4 and not more than 70 amino acids, not less than 4 and not more than 40 amino acids, not less than 6 and not more than 35 amino acids, wherein Z is charged, wherein at least one amino acid of Z is aspartic acid or glutamic acid, wherein Z comprises not less than 6 and not more than 35 glutamic acid residues, wherein Z comprises not less than 6 and not more than 35 aspartic acid residues.
MPEP 804 B Nonstatutory Double Patenting 2(a) teaches: Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as 
In the instant case, U.S. Patent No. 10,960,054 teach SEQ ID NO:3 as abaloparatide and an agonist of parathyroid hormone receptor 1 (column 3, lines 43-50; column 4, lines 61-63; column 5, lines 13-27 and pages 35-36). 
Although the claims at issue are not identical, they are not patentably distinct from each other. It would have obvious to modify the compound comprising the formula X-Y-Z as taught in claims of U.S. Patent No. 10,960,054 to make the instant invention. One would have been motivated to make such modifications because the species wherein X is a polypeptide having an amino acid sequence of SEQ ID NO: 3, as taught in the claims of U.S. Patent No. 10,960,054, renders obvious the genus of an agent that modulates activity of a parathyroid hormone receptor (or agonist of a parathyroid hormone receptor). The species wherein Z comprises not less than 6 and not more than 35 glutamic acid residues or aspartic acid residues, as taught in the claims of U.S. Patent No. 10,960,054, renders obvious the genus of polypeptide comprising 4 or more acidic amino acid residues. Y as a linker comprising a polypeptide, as taught in the claims of U.S. Patent No. 10,960,054, encompasses Gly-Gly-Pro-Nle, wherein Nle comprises norleucine, leucine, isoleucine or an equivalent thereof. 

			Conclusion

		No claims are allowed. 
	
	
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        10/19/2021